Order entered May 20, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01670-CV

                        D&J REAL ESTATE SERVICES, INC.
                 D/B/A RE/MAX PREMIER GROUP, ET AL., Appellants

                                              V.

                          GREG L. PERKINS, ET AL., Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-00559-2011

                                          ORDER
       We DENY appellees/cross-appellants’ May 9, 2014 motion for reconsideration of their

agreed first motion for an extension of time to file a cross-appellant’s brief. Appellants filed

their brief on May 16, 2014. Accordingly, appellees’ combined appellees’ and cross-appellants’

brief is due on Monday June 16, 2014. See 5th Tex. App. (Dallas) Loc. R. 10(3)(b).


                                                     /s/   ADA BROWN
                                                           JUSTICE